

EXHIBIT 10.56.4


CHANGE IN TERMS AGREEMENT


THIS CHANGE IN TERMS AGREEMENT (this “CIT”) is made by and between Heritage Bank
of Commerce, a California banking corporation (“Bank”), with its headquarters
address at 150 Almaden Boulevard, San Jose, California 95113, and Mission West
Properties, Inc., a Maryland corporation (“Borrower”), with its principal
address at 10050 Bandley Drive, Cupertino, California 95014.  This CIT is
executed on October 13, 2009 and is made effective upon the satisfaction of all
of the conditions precedent set forth herein (the “Effective Date”) at San Jose,
California.
 
RECITALS


A.           As of March 4, 2008, Bank and Borrower entered into certain
agreements (the “March 2008 Loan Documents”) including but not limited to a
Revolving Credit Loan Agreement (the “Loan Agreement”), pursuant to which Bank
agreed, subject to the terms and conditions set forth therein, to lend up to the
sum of Ten Million Dollars ($10,000,000.00) to Borrower, and pursuant to which
Borrower agreed to repay the loan on or before June 15, 2009.


B.           Thereafter, pursuant to a Change in Terms Agreement dated April 17,
2008 (the “April 2008 CIT”), Bank and Borrower made certain changes to the March
2008 Loan Documents, including but not limited to revising the Loan Agreement to
provide for a Commitment Amount (as defined in the April 2008 CIT), to Seventeen
Million Five Hundred Thousand and 00/100 Dollars ($17,500,000.00).  Borrower
executed an Amended and Restated Revolving Credit Note dated April 17, 2008
pursuant to the April 2008 CIT (the “Note”).
 
C.           Thereafter, pursuant to a Change in Terms Agreement dated June 5,
2009 (the “June 2009 CIT”) Bank and Borrower made certain changes to the March
2008 Loan Documents, including but to limited to revising the Loan Agreement to
extend the maturity date to September 15, 2009.
 
D.           Thereafter, pursuant to a Change in Terms Agreement dated August
20, 2009 (the “August 2009 CIT”) Bank and Borrower made certain changes to the
March 2008 Loan Documents, including but to limited to revising the Loan
Agreement to extend the maturity date to October 15, 2009.
 
E.           The Termination Date (as defined in the August 2009 CIT), is
October 15, 2009. Borrower has requested, and Bank has agreed, subject to the
terms and conditions of this CIT, to extend the Termination Date to September
15, 2011.


AGREEMENT


In consideration of the covenants, terms and conditions set forth herein, and in
consideration and for other good and valuable consideration, the parties hereto
agree as set forth below.
 
1.           Incorporation by Reference.  The Recitals set forth above are true
and correct and are incorporated herein by reference in this CIT, together with
the March 2008 Loan Documents, the April 2008 CIT, the June 2009 CIT, the August
2009 CIT and any other documents executed by and between Bank and Borrower in
connection with or after the March 2008 Loan Documents (sometimes, collectively,
the “Loan Documents”).  All capitalized terms not defined herein shall have the
meaning given in the Loan Documents.
 
2.           Amendment of Definition of Termination Date.  The definition of
“Termination Date” in Section 1.1 of the Loan Agreement is hereby deleted and
replaced by the following:
 
“‘Termination Date’ shall mean September 15, 2011.”
 
3.           Amendment of Interest Rate.  Section 2.2 of the Loan Agreement
shall be deleted in its entirety and replaced with the following:
 
“2.2           Interest Rate.  Except as otherwise provided herein (including
without limitation Section 2.5 relating to the Default Rate), each Revolving
Loan will bear interest on the unpaid principal amount thereof at the greater of
(i) the Variable Rate or (ii) four percent (4.00%) per annum.”
 
4.           Minimum Annual Fee.  Section 2.9.1 of the Loan Agreement (as
amended by the April 2008 CIT) shall be deleted in its entirety and replaced
with the following:

 

--------------------------------------------------------------------------------

 

“2.9.1           Minimum Annual Fee.  The Borrower shall pay to the Bank a
minimum annual fee of Seventeen Thousand Five Hundred and 00/100 Dollars
($17,500.00) (the “Minimum Annual Fee”).  The Minimum Annual Fee shall be
payable in advance, in the manner provided in Section 2.11 herein, on October
15, 2009 for the first partial year hereunder, and on September 15, 2010 and
each September 15 thereafter for any subsequent year.  The Minimum Annual Fee
shall be pro-rated for any partial year.”
 
5.           Warranties and Representations.  Article 4 of the Loan Agreement is
hereby amended by adding the following to the end thereof:
 
“4.16.           Title to the Property.  (a) MWP LP II (defined in Section 7(c)
below of this CIT), holds marketable and indefeasible fee simple absolute title
to the Property (defined in Section 7(c) below of this CIT), (b) MWP LP II has
the right and is lawfully authorized to encumber the Property, (c) the Property
is subject only to those exceptions to title identified in that certain
preliminary report prepared by First American Title Insurance Company dated
August 12, 2009 (Update), Order Number NCS-303379-SC, which has been previously
provided to Bank (the “Permitted Exceptions”), and (d) the Property is free from
all due and unpaid  taxes, assessments and  mechanics’ and materialmen’s liens.
 
4.17.           Existing Leases and Existing Tenants. Borrower further
represents and warrants to Bank that portions of the Property are currently
leased to (i) Silicon Valley Colocation, (ii) Forward Technology, and (iii) BT
INS (collectively, the “Existing Tenants”), pursuant to written leases, and any
amendments thereto, copies of which have been provided to Bank (the “Existing
Leases”).  The Existing Leases are in full force and effect; no event of default
(and no event which, with the giving of notice and the passage of time would
become an event of default) exists under any of the Existing Leases, and no
changes or amendments have been made to any of the Existing Leases.  There are
no occupants of the Property other than the Existing Tenants.”
 
6.           Events of Default.  Section 7.1 of the Loan Agreement is hereby
amended by adding the following to the end thereof:
 
“7.1.11           If MWP LP II fails to satisfy or perform any of the covenants
of the Agreement Not to Encumber or the Deed of Trust (both defined in Section
7(c) below of this CIT).
 
7.           Conditions Precedent. The effectiveness of this CIT and Bank’s
obligations hereunder are conditioned upon the satisfaction of each and all of
the following conditions on or before October 15, 2009:
 
(a)           Borrower shall have executed and delivered this CIT to Bank;
 
(b)           Borrower shall have provided to Bank a copy of resolutions of the
Board of Directors of Borrower in form and substance satisfactory to Bank in its
sole and absolute discretion authorizing the execution, delivery, and
performance of this CIT, which shall have been certified by the Secretary or
Assistant Secretary of Borrower as of the date of delivery as being complete,
accurate, and in effect.
 
(c)           Borrower shall have caused Mission West Properties, L.P. II, a
Delaware limited partnership (“MWP LP II”) to have duly executed, acknowledged
and delivered to Bank (i) an Agreement Not to Convey or Encumber (the “Agreement
Not to Encumber”) and (ii) an Accommodation Deed of Trust - Variable Interest
Rate – Revolving Line of Credit (the “Deed of Trust”), with respect to that
certain real property owned by MWP LP II and located at 1600 Memorex Drive and
1688 – 1700 Richard Avenue, Santa Clara, California (the “Property”), both of
which shall be in form and substance satisfactory to Bank in its sole and
absolute discretion;
 
(d)           Borrower shall have caused MWP LP II to have provided to Bank a
copy of a resolutions of the general partner of MWP LP II in form satisfactory
to the Bank in its sole and absolute discretion authorizing the execution,
delivery, and performance of the Agreement Not to Encumber and the Deed of
Trust.
 
(e)           Borrower shall have caused MWP LP II to procure and deliver to
Bank and thereafter maintain a policy or policies of insurance in form and
content and by an insurer or insurers satisfactory to Bank, naming Bank as Loss
Payee, Mortgagee or Additional Insured (as applicable), including a clause
giving Bank a minimum of thirty (30) days’ notice if such insurance is
cancelled, as follows:  (i) builder’s “all risk” insurance in non-reporting
form, in an amount not less than the full insurable completed value of the
improvements located on the Property on a replacement cost basis, with the
normal conditions including fire, extended coverage, vandalism, malicious
mischief, course of construction endorsement and a lender’s loss payable
endorsement naming Bank as loss payee; (ii) commercial general liability
insurance on an “occurrence” basis, indicating coverage satisfactory to Bank,
and naming Bank as an additional insured; (iii) workers’ compensation insurance,
issued to MWP LP II, as may be required by applicable workers’ compensation
insurance laws; (iv) any additional or different coverage as may be specified in
Bank’s Agreement to Provide

 

--------------------------------------------------------------------------------

 
 
Insurance; and (v) any and all additional insurance that Bank in its reasonable
judgment may from time to time require (including, without limitation, flood
coverage), against insurable hazards which at the time are commonly insured
against in the case of property similarly situated.  The Bank expressly will not
require earthquake insurance.  Should the Property be located in an area
designated by the Director of the Federal Emergency Management Agency as a
special flood hazard area,  MWP LP II agrees to obtain and maintain Federal
Flood Insurance, if available, for the full unpaid principal balance of the loan
and any prior liens on the Property securing the loan, up to the maximum policy
limits set under the National Flood Insurance Program, or as otherwise required
by Lender, and to maintain such insurance for the term of the loan.  Borrower
shall deliver (or shall cause MWP LP to deliver) to Bank a Lender’s Loss Payable
Endorsement (438BFU or CP 12-18).  At Bank’s request, Borrower shall supply Bank
with a counterpart original of any policy.
  
(f)           Borrower shall have paid the sum of Two Thousand Five Hundred and
00/100 Dollars ($2,500.00) to Bank as and for a portion of Bank’s attorneys’
fees incurred in preparing this Agreement and any related documents.
 
(g)           Borrower shall have paid to Bank the sum of Sixteen Thousand Five
Hundred and 00/100 Dollars ($16,500.00) in order to bring its currently due
Minimum Annual Fee to the required amount of Seventeen Thousand Five Hundred and
00/100 Dollars ($17,500.00) to Bank.  (The next payment of the Minimum Annual
Fee shall be due on September 15, 2010.)
 
8.           Agreement Not to Encumber and Deed of Trust; Substitution of
Collateral.
 
(a)           Bank and Borrower agree that (i) Bank may record the Agreement Not
to Encumber in the Official Records, Office of the County Recorder of Santa
Clara County, State of California (“Official Records”) on or promptly following
the Effective Date, and (ii) Bank shall not record the Deed of Trust in the
Official Records unless and until the occurrence of an Event of Default.
 
(b)           Upon the occurrence of an Event of Default, (i) Bank may record
the Deed of Trust in the Official Records without notice to Borrower or Owner.
 
(c)           If Bank is entitled to and does record the Deed of Trust, then
concurrently with the recordation of the Deed of Trust, or within a reasonable
time thereafter, Borrower shall deliver or cause to be delivered to Bank a 2006
ALTA Loan Policy, with creditor’s rights exclusion deleted 1970 or its
equivalent with a liability limit of not less than the face amount of the Note,
issued by First American Title Insurance Company (or such other title insurer
acceptable to Bank), insuring Bank’s interest under the Deed of Trust as a valid
first lien on the Property, together with such reinsurance or coinsurance
agreements or endorsements to said policy as Bank may require, with exceptions
other than Permitted Exceptions.
 
(d)           If Bank is entitled to and does record the Deed of Trust, then
concurrently with the recordation of the Deed of Trust, or within a reasonable
time thereafter, Borrower shall use commercially reasonable efforts to cause (or
shall cause MWP LP II to cause) each of the Existing Tenants (and/or any
replacement tenant for an Existing Tenant and any new tenants of the Property)
to deliver to Bank an estoppel certificate and a subordination, non-disturbance
and attornment agreement in form and substance acceptable to Bank.
 
(e)           Provided no Event of Default has occurred and is continuing,
Borrower shall have the right to substitute a different property (the
“Substitute Property”) for the Property, subject to satisfaction of each of the
following terms and conditions:
 
(i)           Borrower shall submit to Bank a written request for consent to the
proposed substitution of collateral (the “Substitution Request”), together with
all documentation reasonably required for Bank to make the determinations set
forth in subsection (ii) below not later than sixty (60) days prior to the date
of the proposed Substitution.  Upon receipt of the Substitution Request and all
items required in this Section 8(e), Bank shall submit the Substitution Request
for internal approval.
 
(ii)           The Substitute Property shall be satisfactory to Bank in its
reasonable discretion (unless otherwise specifically specified), including
without limitation:
 
(A)           The Substitute Property shall have an appraised value (which shall
be determined by an appraiser engaged by and solely approved by Bank) which
results in a maximum loan-to-value ratio of no greater than sixty percent
(60%).  Such appraisal shall be at Borrower’s expense and conducted in a manner
consistent with Bank’s then-current underwriting practices, using a method which
(1) conforms to then-current regulatory requirements, (2) is determined by Bank
to be reasonable and appropriate under the circumstances, and (3) takes into
account then-current market conditions, including vacancy factors, estimated
date of stabilization, rental rates and concessions, all as determined by
Bank.  Bank shall have received from Borrower such statements of income and
expenses, certified rent rolls and such other documents as requested by Bank to
conduct such appraisal.
 
(B)           Unless otherwise agreed by Bank, the Substitute Property shall be
similar to, but of no less quality than, the Property with respect to (a) amount
and stability of cash flow from the property, (b) tenants’ credit, quality and

 

--------------------------------------------------------------------------------

 
 
uses of the property, and diversification of the tenants, and (c) the property’s
age, size, building construction design and quality, and level of improvements,
all as determined by Bank in its reasonable discretion.
 
(C)           The property type and submarket location of the Substitute
Property shall be satisfactory to Bank in its sole and absolute discretion.
 
(iii)           The Substitute Property shall not be subject to any liens or
encumbrances and the condition of title to the Substitute Property (including
without limitation the existence of any easements or other rights necessary for
the use or operation of the Substitute Property) shall be acceptable to Bank in
its sole and absolute discretion.
 
(iv)           The Substitute Property shall be a separate legally subdivided
parcel or parcels and be taxed as a separate tax parcel or parcels.
 
(v)           If Bank approves the Substitution Request, then Borrower shall (or
shall cause the fee owner of the Substitute Property to): (A) duly execute,
acknowledge and deliver to Bank a deed of trust in the same form and substance
as the Deed of Trust, encumbering the Substitute Property, and Bank shall return
the original Deed of Trust to Borrower; (b) duly execute, acknowledge and
delivered to Bank an Agreement Not to Convey or Encumber describing the
Substitute Property in the same form and substance as the Agreement Not to
Encumber, and Bank shall, concurrently with the recordation thereof, release or
terminate the Agreement Not to Encumber describing the Property; and (C) upon
the delivery to Bank of such documents, all references in this CIT to the
Property, the Deed of Trust and/or the Agreement Not to Encumber shall mean and
refer to the Substitute Property and the Deed of Trust and the Agreement Not to
Encumber describing the Substitute Property.
 
(vi)           Borrower shall pay all of Bank’s expenses in connection with the
collateral substitution, including without limitation, the fees and costs of all
appraisers, attorneys, engineers, architects and surveyors, and all escrow fees
and recording charges incurred by Bank in connection with such collateral
substitution.
 
9.           Legal Effect.  Except as specifically provided herein, all of the
terms and conditions of the Loan Documents remain in full force and effect.
 
10.         Integration.  This CIT is an integrated agreement.  Except as
specifically set forth herein, and except for the Loan Documents as modified
hereby, it supersedes all prior representations and agreements, if any, between
the parties to this CIT.  This CIT and the Loan Documents as modified hereby
contain the entire and only understanding of the parties with respect to the
subject matter hereof and thereof, and may not be altered, amended or
extinguished, except by a writing signed by all parties.
 
IN WITNESS WHEREOF, the parties hereto have executed and entered into this CIT
effective as of the Effective Date first written above.
 

 
BANK:
     
HERITAGE BANK OF COMMERCE
 
a California banking corporation
     
By:
/s/ Roxanne Vane
     
Roxanne Vane
 
Its:
Senior Vice President / Regional Manager
       
BORROWER:
     
MISSION WEST PROPERTIES, INC.
 
a Maryland corporation
     
By:
/s/ Raymond V. Marino
     
Raymond V. Marino
 
Its:
President and Chief Operating Officer

 
 

--------------------------------------------------------------------------------

 